Baker & McKenzie LLP 2300 Trammell Crow Center 2001 Ross Avenue Dallas, Texas 75201 United States Tel: +1 Fax: +1 www.bakermckenzie.com Albert G. McGrath, Jr. Tel: +1 albert.g.mcgrath@bakernet.com November 9, 2012 Mellissa Campbell Duru Special Counsel United States Securities & Exchange Commission Office of Mergers & Acquisitions Washington, DC 20549-3628 Gold Reserve Inc. Schedule TO-I/A Filed November 7, 2012 File No. 5-78278 Dear Ms. Duru: On behalf of our client, Gold Reserve Inc. (“Gold Reserve” or the “Company”), we are submitting this letter in response to the written comments of the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) contained in your letter of November 9, 2012 relating to the above-referenced Schedule TO-I (the “Schedule TO”). To facilitate your review, we have repeated each of the comments in italics followed immediately by the response of Gold Reserve to that particular comment. Please note that capitalized terms used but not otherwise defined in this letter have the meanings ascribed to such terms in the Schedule TO. Schedule TO-I/A General 1. We refer to the form of CVR certificate and prior comments 16-18 contained in our September 27, 2012 letter. Please supplement the description of the CVR in the Offer to Purchase to succinctly and completely address material features. For example. · if true, confirm and clarify in a revised filing that tendering noteholders will receive the fair market value in the form of cash consideration of any non-cash proceeds the company obtains as part of their pro rata CVR payment; The Company proposes to supplement its disclosure to include the following: Proceeds that may be received by the Company with respect to any arbitration award or settlement or the sale of mining data may be in the form of cash, securities, commodities, bonds or other non-cash consideration. Prior to agreeing to accept any non-cash consideration as all or part of any proceeds that the Company reasonably determines in good faith would be impracticable to apportion (an “Undistributable Asset”), the Company will notify the largest noteholder (determined on the basis of the principal amount of Modified Notes then outstanding). The Company may not agree to accept any Undistributable Asset without the consent of the largest noteholder and will negotiate with such noteholder on behalf of all holders of CVRs a mutually agreeable disposition for the rights of all holders of CVRs with respect to such Undistributable Asset. There can be no assurances that a CVR holder will receive a cash distribution from the proceeds of an Undistributable Asset. Any distribution of non-cash consideration in the form of securities will likely require the Company to file a registration statement with the SEC or determine the availability of an exemption therefrom. The Company will make such a determination in its negotiations with the largest noteholder. Baker & McKenzie LLP is a member of Baker & McKenzie International, a Swiss Verein. 719137-v3\DALDMS · clarify what the CVR holder receives if the company obtains an Undistributable Asset as defined in the CVR certificate; The Company proposes to supplement its disclosure to include the following: If the Company, after reaching an agreement with its largest noteholder, distributes to the CVR holders all or part of an Undistributable Asset, the holder of a CVR shall receive the percentage specified in such holder’s CVR of such Undistributable Asset, net of the excluded amounts specified in the CVR. The Company shall take all actions as such holder may reasonably request to record, certificate and/or otherwise effectuate the Holder’s ownership of such undivided interest. Any distribution of all or part of an Undistributable Asset that is a “security” under the applicable securities laws may require the Company to file a registration statement with the SEC or determine the availability of an exemption therefrom.
